Order reversed on the law and the facts, with ten dollars costs and disbursements, and motion to bring in Miller Daybill & Co. as a defendant denied, with ten dollars costs, on the ground that the moving papers are insufficient to show that there was any indemnity agreement; and on the further ground that the facts in this case do not indicate that the discretion of the court in bringing in a new party should be exercised in the due administration of justice, for the result would be to confuse the issues and unduly delay the plaintiff in the trial of her action and in reaching the judgment to which she may be entitled. Lazansky, P. J., Young, Carswell, Tompkins and Davis, JJ., concur.